Citation Nr: 1540092	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 22, 2009, for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran had active duty service from August 1961 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of that hearing has been associated with the claims file.

In June 2014 and February 2015, the Board remanded this matter for further development.


FINDING OF FACT

Prior to April 22, 2009, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

For the period prior to April 22, 2009, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim. In this case, VCAA compliant notice concerning a TDIU claim was provided in a February 2008 pre-adjudication letter.  Thus, VA's duty to notify in this case has been satisfied.

Next, VA has a duty to assist the Veteran in the development of his claim.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, lay statements, and employer statements.  The Veteran was also afforded a VA examination relevant to his TDIU claim.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his service-connected symptoms and their impact on his occupational functioning.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant  to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that its prior remand instructions have been complied with, inasmuch as a VA opinion pertaining to employability was obtained in May 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran filed a claim for a TDIU in November 2007, asserting that        his PTSD and bilateral knee disability prevented him from securing or following any substantially gainful occupation and caused him to leave his last job as a maintenance technician.  In October 2009, the Veteran also reported that his service-connected back and knee disabilities prevented substantially gainful employment.  On his TDIU applications, he reported past work as a maintenance technician, in security, and as an insurance agent.  He reported two years of college education, as well as additional training related to his past work.

Initially, for the period prior to April 22, 2009, the schedular criteria for a TDIU are met.  During that period, the Veteran was service connected for PTSD, rated as 50 percent disabling; a lumbar spine disability, rated as 10 percent disabling; left hip, right knee, left knee, and tinnitus disabilities, each rated as 10 percent disabling; and 
hemorrhoids and scars of the right shoulder, left thigh, and left buttock, each rated as noncompensable, for a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Nevertheless, following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to April 22, 2009, as the most probative evidence of record does not show that the Veteran's service-connected disabilities, without consideration of age or nonservice-connected disabilities, rendered him unemployable for that period.

On the contrary, in May 2015, a VA examiner opined that the Veteran's then service-connected PTSD, hip, knees, tinnitus, hemorrhoid, and scar disabilities    did not render the Veteran incapable of performing the physical and mental acts required by employment from November 2007 to April 22, 2009.  The examiner pointed to various VA examinations supporting that the Veteran's individual disabilities did not render him unemployable.  In particular, the examiner found clear that the Veteran's PTSD did not preclude all employment.  He noted that available evidence supports that, while the Veteran's might need settings in which interpersonal contact were limited, he could work unsupervised in settings where he did not have to interact very much with people.  Regarding other service-connected disabilities during the relevant period, the examiner noted the Veteran's disabilities to be mild and/or to not otherwise preclude employment.  Instead, the examiner found the Veteran's main progressive disabling condition prior to April 22, 2009   to be a hereditary neuromuscular condition called hereditary spastic paraparesis (HSP), which affects his lower extremities and impairs his gait and balance.  The examiner concluded that the combined impact of the Veteran's disabilities in effect prior to April 22, 2009 did not render him unable to obtain or retain employment without regard to his age or nonservice-connected HSP.

The May 2015 opinion is considered probative as it was based on a review of the claims file and is supported by rationale, with cites to pertinent findings of record to support the conclusion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion evidence of record indicating that the Veteran's service-connected disabilities, alone and without consideration of age, rendered him unemployable prior to April 22, 2009.  Indeed, even an April 2009 VA examiner found the Veteran to be mentally active and capable of sedentary employment.  To the extent that the examiner determined    that finding employment or training would be difficult for the Veteran, that finding appears to have been based at least in part on the Veteran's noted "advanced age," which is not to be considered in evaluating unemployability.  

Regardless, the May 2015 VA opinion is further supported by VA examination reports and treatment records which cumulatively show the Veteran to be symptomatic but generally functioning satisfactorily with respect to his PTSD, back, knees, hip, and other service-connected disabilities.  Prior VA examiners during the relevant period found that the Veteran is not totally occupationally impaired due to his PTSD and that his service-connected physical disabilities do not render him incapable of sedentary employment.  For example, a February 2008 VA general medical examiner evaluated the Veteran's service-connected disabilities and noted the Veteran's use of assistive devices and his report that he has not been able to work in his usual occupation as a maintenance technician due to increased knee pain associated with that line of work.  However, the examiner found that, despite the knee, hemorrhoid, and scar disabilities, the Veteran should be able to obtain and retain employment performing occupations that require minimal walking bending or climbing up and down stairs such as office related jobs.  During that examination, the Veteran also denied having limitations with regards to daily activities secondary to his knee conditions, and the examiner found moderate functional impairment due to the knees.  The same month, a PTSD examiner found that the Veteran was not totally occupationally or socially impaired or socially, noting that no medication was necessary for the Veteran's PTSD.  While the examiner noted the Veteran to  be somewhat isolative, in a March 2008 addendum, examiner wrote, "I do not feel the patient is unemployable due to PTSD."  In December 2008, a spine and joints examiner noted limitations due to the Veteran's spine and knee disabilities, but did not otherwise indicate that the Veteran was precluded from employment or even all physical activity.  Instead, the examiner noted the Veteran to be "limited in some activities" due to his back and, regarding his knees, to have difficulty with repetitive bending and lifting, to be unable to do yardwork and house maintenance, to have obvious limitations in sports and recreation, and to be "limited in some ambulatory activities primarily" by his knees but to still able to dress and undress, and perform normal bathing and grooming activities.  

More recently, a VA examiner in October 2014 noted that, with respect to the relevant period from November 2007 to April 22, 2009, the Veteran's PTSD lead  to isolative behavior and trouble interacting with people, particularly in crowded situations which he stated he avoided.  The examiner also noted that the Veteran was laid off from his job in 2006 due to his physical handicaps, and has not worked since.  However, the examiner found that the Veteran could likely work in some limited capacity that did not involve a lot of interaction with others.  The foregoing medical opinions cumulatively support that, prior to April 22, 2009, while the Veteran's service-connected disabilities may have caused functional impairment, they did not render the Veteran unemployable.  

The Board recognizes that prior to being terminated in September 2006, the Veteran worked primarily as a maintenance technician or mechanic and was required to perform a significant degree of physical activity.  The Board further notes that such activity would concededly be impacted by physical limitations shown in the record due to his service-connected knee and back disabilities in particular.  However,    the record also shows the Veteran to be intelligent, to have two years of college experience, and his military personnel records - namely, a November 1988 DD Form 215 -document that, in addition to serving in infantry as a first sergeant in service, he was a substance abuse counselor for over 11 years, and a career planner for almost eight years.  Thus, the Board finds that his past education, training, and experience also support an ability to perform sedentary employment.

Also supportive of the VA opinions discussed above are the ongoing VA treatment notes during the relevant period, which show limited to no treatment related to     the Veteran's service-connected disabilities and, instead, relate primarily to the Veteran's nonservice-connected HSP.  Regarding PTSD, which the Veteran has specifically claimed rendered him unemployable during the period prior to April 22, 2009, relevant treatment records are essentially negative for treatment, including medication or therapy, and further show that on mental status examination, the Veteran was generally described as cooperative, euthymic, appropriate, and/or with normal attention and concentration, including in December 2007 and March 2008.  In December 2008, depression screen was normal, the Veteran was noted to respond and "laugh[] appropriately," and a provider noted that, while the Veteran reported depression at times, it was felt that "his [symptoms] do not warrant medication."  Counseling was recommended but the Veteran was not interested.  While he admitted to bouts of depression, he reported that he "gets out of it with activity."  

Concerning the low back, knees, and hip, the treatment records do show complaints of pain and functional impairment related to the same.  For example, in November 2008, it was noted that the Veteran was unable to walk fast due to his hip and knee problems, and that his back, knee, and hip pain hinder his activities of daily living.  However, notwithstanding that some complaints related to a nonservice-connected right hip, the records do not support impairment to such a degree that the Veteran was rendered unemployable.  In November 2007, the Veteran rated his low back pain as a 4/10, and while the he reported back pain, he exhibited full range of motion on examination.  In March 2008, the Veteran was found to have lumbar paraspinal muscle spasms that were mild to moderate in nature.  In seeking treatment for the knees in June 2008, the Veteran reported symptoms of intermittent pain rated as 2-3/10 and occasional buckling in the right knee, pain rated 3/10 and giving way in the left knee, and pain that is worse with inclines, hills, stairs, and pain with prolonged sitting.  However, on physical examination of the right knee, there was no medial or lateral laxity, and there was negative anterior drawer and McMurray testing, and full motor strength.  On the left, there was slight lateral laxity, but negative anterior drawer and McMurray testing, and full motor strength.  

The foregoing evidence supports that the Veteran was symptomatic during the relevant period on appeal, but was not so impaired that he was prevented from at  the very least, sedentary employment.  Indeed, while the Veteran has reported a progressive worsening of his overall symptoms, the Board notes that as recently as September 2013, during which time the Veteran has been deemed unemployable, he was "doing well overall," "remains independent, with daily activity, home chores, self-care without any falls over the past year," and his functional status was described as independent in activities of daily living despite his reports of low        back pain and pain in the knees.  Similarly, while the Veteran has reported an overall worsening of his PTSD symptoms, suggesting that his symptoms post-April 22, 2009 are worse than they were during the period on appeal, the Board notes that even in November 2010, the Veteran was noted to have only "some difficulty with interpersonal communications" and to be only "somewhat isolated."

In this regard, the Board also notes that some of the Veteran's service-connected symptoms reported in support of his claim appear to be exaggerated or otherwise inconsistent with reports made during the course of treatment.  For example, on    his October 2009 TDIU application, the Veteran reported missing 30 days of work during the period from July 2002 to September 2006 due to his knees and back.  Similarly, in a statement received in August 2009, pertaining specifically to the issue of TDIU, the Veteran reported that he missed days of work due to his knees, pain in the right shoulder, a bad case of hemorrhoids, and pain in the left hip, back, and knees, and he further reported that his knees hurt so bad he had falls and could not climb a ladder.  He also specifically wrote that he had "many falls" before being given a walker.  However, in March, May, and December 2007, prior to being given a walker for worsening gait and ataxia problems, the Veteran expressly denied falls.  Additionally, during April 2006 PTSD and joint examinations, admittedly prior to the period on appeal but also notably prior to the worsening of gait problems in 2006 and just months before the Veteran's employment terminated in September 2006, the Veteran reported that he had been consistently well-employed and, regarding his knees, he reported no time lost from work and indicated he was able to do daily life activity and usual occupation with moderate restriction.  

Also in the August 2009 statement in support of his claim for a TDIU and worsening service-connected disabilities, the Veteran reported that he cannot sit    for long periods of time.  However, in the same statement, he reported that all he does is sit in his room.  Then, in November 2010, the Veteran reported that his daughter wanted to fly him to Atlanta, Georgia, but that he has a fear of flying     and "is thinking that perhaps they could drive back."  The Board observes that the Veteran lives in California, and a drive from Georgia to California would require    a significant amount of sitting.  More recently, in September 2013, the Veteran reported that over the summer he and his wife would get in the car and tour San Diego and that when he gets bored, "they go driving."  Such reports are seemingly contradictory to the Veteran's reports in support of his TDIU claim of an inability  to sit for long periods of time due to service-connected physical disabilities, particularly in light of the Veteran's assertions that his disabilities have worsened with time.  Also probative is the Veteran's report in December 2008 that, while he does have bouts of depression, he is able to get out of them with activity, supporting that he is perhaps more active than as he asserts in support of his claim. 

To the extent that treatment records proximate to and during the relevant period on appeal from November 2007 to April 2009 show gait problems, lower extremity weakness, and the use of certain assistive devices that the Veteran contends are related to his service-connected knee and back disabilities, the Board finds such     is not the case.  While the Board concedes that the Veteran does use knee braces  for his knee problems, and that other assistive devices may help with his physical problems, the more probative evidence supports that the gait problems, falls, lower extremity weakness, and use of assistive devices including a four wheeled walker and an ankle foot orthosis (AFO) are related to the Veteran's nonservice-connected HSP.  

For example, in September 2003, the Veteran was seen for balance problems, gait problems, and stumbling when walking, and it was noted that the Veteran had mild DJD in the right knee but that that did not explain the symptoms.  In December 2007, in discussing the Veteran's gait problems, it was noted that an EMG showed lumbar radiculopathy with normal motor response.  In March 2008, it was noted that the Veteran had an ataxic gait and was now using a walker for stability related to spasticity of lower extremities.  Significantly, the Veteran denied knee pain at that time, and it was noted that mild tricompartment syndrome right knee does not explain the Veteran's gait problems.  In June 2008, it was explained to the Veteran that it is unlikely that his knee conditions caused his gait abnormality, but rather that the lower extremity spasticity could contribute to knee pain if the muscles are stiff affecting patellar alignment.  Such evidence also supports that the Veteran's lower extremity stiffness is related to his HSP.  Additionally, from June 2008 to December 2008, the Veteran's history of falls, lower extremity symptoms of weakness, tightness, and spasticity, foot drop, use of an AFO, ambulation problems and, use of a walker with a seat and a brace for stability, were all discussed in the context of HSP. Such evidence is consistent with prior ongoing VA treatment notes showing gait, ambulation, and lower extremity problems related to the subsequently diagnosed HSP.

The Board recognizes that there is positive evidence of record, but finds the evidence insufficient to establish that the Veteran's service-connected disabilities, alone, rendered him unemployable for the period from November 2007 to April 22, 2009.

For example, while the Veteran's employer submitted a July 2008 statement indicating that, because of the physical challenges that he had with his legs, the Veteran can no longer perform the work he has been trained to do, that statement does not establish that it was the Veteran's service-connected knee or other service-connected disabilities that rendered him incapable of his prior work, does not support that the Veteran is incapable of sedentary employment; notably, the record during the relevant period shows significant nonservice-connected lower extremity problems.  In fact, when viewed with the Veteran's ongoing treatment records during the Veteran's period of employment and during the period on appeal, the employer's statement supports that the Veteran's HSP rendered him unable to perform the work he had been trained to do, and not his other service connected disabilities.  

Regarding October 2009 statements from a private chiropractic provider and a Vet Center provider, cumulatively indicating that the Veteran's PTSD and back issues have gotten worse and that his back issues force him to use a walker, prevent him from walking without a device, and render him unable to hold his prior job in maintenance, the Board finds that those statements to be unsupported by the record.  As discussed above, the most probative evidence indicates that the Veteran's use of a walker is related to his nonservice-connected HSP, and does not otherwise show that he is unable to walk without a device due to any back disability.  Finally, regarding a November 2009 medical opinion that the Veteran is unemployable, offered by a private physician's assistant and based on a review of VA medical records and physical examination of the Veteran, that opinion included consideration of the Veteran's nonservice-connected "spasticity and chronic gait disturbance or ataxia."  Thus, it is not probative as to whether the Veteran's service-connected disabilities, alone, rendered him unemployable during the relevant period.

Finally, the Board has considered the various lay statements of record, including statements from the Veteran, his wife, his neighbor, and his stepson, attesting to the severity of and impairment caused by the Veteran's service-connected disabilities in support of his claim for a TDIU.  However, the Board finds those statements to be somewhat inconsistent with the ongoing medical treatment records during the relevant period prior to April 22, 2009, and the Veteran's own reports of symptoms therein, as described above, and significantly less persuasive than the VA examiners' medical opinions as to the Veteran's unemployability.  Even assuming that the Veteran's physical disabilities precluded work of a physical nature, as suggested     by the lay statements, there is no indication from the record that his educational      and vocational background, even when considering his PTSD and tinnitus, would preclude him from performing all types of sedentary work.  While the lay statements also suggest that the Veteran's PTSD rendered him incapable of working with others, as described by the stepson for example, the Board again points to the ongoing VA treatment records showing the Veteran to have essentially normal mental status examinations and demonstrating that, during his various VA appointments, the Veteran has been capable of a significant degree of interpersonal communication.

Moreover, there is no credible, competent evidence indicating that the Veteran is unable to perform gainful employment due to his service-connected disabilities without consideration of his age and nonservice-connected disabilities.

In summary, the Board finds that the preponderance of the probative evidence indicates the Veteran's service-connected disabilities did not render him incapable of performing the physical and mental acts required by employment for the period prior to April 22, 2009, when considered with education and his prior work history. Accordingly, the criteria for TDIU are not met, and the claim is denied.



Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54. 


ORDER

For the period prior to April 22, 2009, entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


